In 1905, Roy J. Olds, then 15 years of age, became a member of the family of Ulysses Thompson, a farmer, and the relation of foster father and mother and child obtained. After his marriage in 1921, Mr. Olds resided in Flint. Mr. Thompson died in 1939, his wife having predeceased him. In 1940, Mr. Olds presented a claim against Mr. Thompson's estate for claimed services, rendered from 1907 to the date of Mr. *Page 485 
Thompson's death, amounting to $7,664.10. Averring a promise on the part of Mr. Thompson to pay him for such services Mr. Olds alleged:
"In the event of claimant's inability to prove the express contract aforesaid then claimant will base his demand upon decedent's implied promise to pay claimant the reasonable value of said services."
In the claim, as filed, credit was given for $50 per year for 14 years and for $1,000 in 1921.
In the probate court the claim was allowed at $500, and claimant appealed to the circuit court. In the circuit court, upon trial without a jury, the claim was allowed at $2,500, and review here is by the estate.
When plaintiff married he was given $1,000. There was no evidence of express hiring or promise to pay, and the circumstances under which services were rendered and the nature thereof after claimant married and established a home of his own negative an implied promise to pay. The claim for services, rendered previous to claimant's marriage, was barred by the statute of limitations. After claimant's marriage, while his foster mother was, on her deathbed and house help was needed he sought to obtain such help and carried several to the farm in his car and, when they would not remain out in the country, he carried them back to the city of Flint. This was an exhibition of care and solicitude for his foster mother and should not now be degraded to the sordid level of doing the same for expected pay and, under the circumstances, Mr. Thompson should have been cognizant of such mercenary motive and, therefore, expected to pay for such otherwise evidence of gratitude.
Undoubtedly, claimant was helpful to his foster parents, but there is no evidence that he expected *Page 486 
pay for his kindness or that either of his foster parents understood that he was actuated by mercenary motives and they were expected to pay for kindly acts.
The fact that Mr. Thompson, on one or more occasions, remarked to others that he intended. claimant should have 40 acres of land did not constitute any foundation upon which to build an implied contract or promise to pay money for services rendered. Such an intention cannot be turned into an implied promise to otherwise pay him as for hire.
The fact that Mr. Olds remained at this home until the time of his marriage is evidence that the tie was not expectancy of wages or thought of making a claim as here presented. It was something nobler. It was in appreciation of what that home meant to him. Casual remarks of intended future bounty are no evidence of a contract for hire, express or implied.
The judgment in the circuit court should be reversed and judgment entered therein in favor of the estate, with costs to the estate.
  CHANDLER and BUTZEL, JJ., concurred with WIEST, J. *Page 487